             Case 1:19-cv-00316-DAD-EPG Document 24 Filed 11/17/20 Page 1 of 7



 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   RAYMOND H. DENTON,                                    Case No. 1:19-cv-00316-DAD-EPG (PC)
10                    Plaintiff,                           FINDINGS AND RECOMMENDATIONS,
                                                           RECOMMENDING THAT PLAINTIFF’S
11          v.                                             IN FORMA PAUPERIS STATUS BE
                                                           REVOKED AND THAT PLAINTIFF BE
12   S. BIBBS, et al.,                                     REQUIRED TO PAY THE $400.00
                                                           FILING FEE IN FULL
13                  Defendants.
                                                           OBJECTIONS, IF ANY, DUE WITHIN
14                                                         TWENTY-ONE (21) DAYS
15                                                         ORDER RE: DEFENDANTS’ REQUEST
                                                           TO STAY CASE
16
                                                           (ECF Nos. 5 & 22)
17

18            Raymond H. Denton (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On November 10, 2020,
20   Defendants filed a motion to revoke Plaintiff’s in forma pauperis status, along with a request
21   for the Court to take judicial notice of court records in four of Plaintiff’s prior cases.
22   Additionally, in the motion, Defendants ask the Court to stay the case until it rules on the
23   motion.
24            For the reasons that follow, the Court will recommend that Plaintiff’s in forma pauperis
25   status be revoked and that Plaintiff be directed to pay the $400.00 filing fee in full if he wants
26   to proceed with this action.1
27

28           1
               Plaintiff’s deadline to respond to the motion has not yet run. However, the Court may sua sponte
     revoke Plaintiff’s in forma pauperis status. Additionally, Plaintiff will have an opportunity to file objections to

                                                               1
            Case 1:19-cv-00316-DAD-EPG Document 24 Filed 11/17/20 Page 2 of 7



 1           As to Defendants’ request for the Court to stay this case pending resolution of their
 2   motion, the Court notes that that Defendants filed their motion on their deadline to file their
 3   answer, that Defendants did not file a separate motion seeking a stay, that Defendants’ motion
 4   does not mention that it is seeking a stay in the title of the motion, and that Defendants cited to
 5   no legal authority in regards to their request for a stay. Nevertheless, as the Court is
 6   recommending that Plaintiff’s in forma pauperis status be revoked, the Court will stay
 7   Defendants’ responsive pleading deadline until the district judge issues an order on these
 8   findings and recommendations. If the findings and recommendations are adopted, Defendants
 9   have fourteen days from the date Plaintiff pays the filing fee to file their responsive pleading.
10   If these findings and recommendations are not adopted, Defendants have fourteen days from
11   the date of service of the district judge’s order to file their responsive pleading.
12           The Court will also give Defendants fourteen days from the date they file their
13   responsive pleading to either: (1) file a notice that they opt out of the early settlement
14   conference; or (2) contact ADR Coordinator Sujean Park (spark@caed.uscourts.gov) to
15   schedule the early settlement conference.
16   I.      THREE-STRIKES PROVISION OF 28 U.S.C. § 1915(g)
17           28 U.S.C. § 1915 governs proceedings in forma pauperis. Section 1915(g) provides
18   that “[i]n no event shall a prisoner bring a civil action … under this section if the prisoner has,
19   on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action
20   or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
21   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is
22   under imminent danger of serious physical injury.”
23           In determining whether a case counts as a “strike,” “the reviewing court looks to the
24   dismissing court’s action and the reasons underlying it…. This means that the procedural
25

26
     these findings and recommendations. Andrews v. King, 398 F.3d 1113, 1120 (9th Cir. 2005) (“[O]nce a prisoner
27   has been placed on notice of the potential disqualification under § 1915(g) by either the district court or the
     defendant, the prisoner bears the ultimate burden of persuading the court that § 1915(g) does not preclude IFP
28   status.”).


                                                            2
            Case 1:19-cv-00316-DAD-EPG Document 24 Filed 11/17/20 Page 3 of 7



 1   mechanism or Rule by which the dismissal is accomplished, while informative, is not
 2   dispositive.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013) (internal citation omitted).
 3   See also O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008) (quoting Yourish v. Cal.
 4   Amplifier, 191 F.3d 983, 986–87 (9th Cir. 1999) (alteration in original) (“no ‘particular
 5   formalities are necessary for an order that serves as the basis of [an involuntary] dismissal.’”).
 6   II.       BACKGROUND
 7             The Court granted Plaintiff’s application to proceed in forma pauperis on March 15,
 8   2019. (ECF No. 5). On November 10, 2020, Defendants filed a motion to revoke Plaintiff’s in
 9   forma pauperis status, along with a request for the Court to take judicial notice of court records
10   in four of Plaintiff’s prior cases, two of which were filed in this district and two of which were
11   filed in the United States District Court for the Southern District of California.
12   III.      ANALYSIS
13                a. Strikes
14             Plaintiff initiated this action on March 8, 2019. (ECF No. 1). The Court finds that
15   Defendants are correct that, prior to this date, Plaintiff had at least three cases dismissed that
16   count as “strikes.”
17             The Court takes judicial notice of: 1) Denton v. Sapunor (Sapunor I), E.D. CA, Case
18   No. 2:04-cv-00266, ECF Nos. 5 & 8 (dismissed for failure to state a claim); 2) Denton v. Ryan,
19   S.D. CA, Case No. 3:06-cv-01664, ECF Nos. 33 & 37 (dismissed for failure to state a claim);
20   and 3) Denton v. Garcia, S.D. CA, 3:04-cv-00182, ECF No. 24 (dismissed for failure to state a
21   claim).
22             As to Sapunor I, it appears that this case was dismissed for two independent reasons,
23   both of which count as a “strike.” First, Plaintiff tried to sue the defendants under the United
24   States Constitution for a violation of state law, which failed to state a claim. Sapunor I, ECF
25   No. 5, p. 2. Second, it appears that Plaintiff’s complaint was dismissed because of the Heck
26   bar. Because it was clear from the face of the complaint that this action was Heck barred, and
27   because it appears that Plaintiff was only seeking a declaratory judgment and not an injunction
28   for release, Sapunor I, ECF No. 5, p. 2, this Heck dismissal also counts as a strike. Washington

                                                       3
             Case 1:19-cv-00316-DAD-EPG Document 24 Filed 11/17/20 Page 4 of 7



 1   v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1055 (9th Cir. 2016) (“[W]e hold that a
 2   dismissal may constitute a PLRA strike for failure to state a claim when Heck’s bar to relief is
 3   obvious from the face of the complaint, and the entirety of the complaint is dismissed for a
 4   qualifying reason under the PLRA.”).
 5            As to Garcia, that case was dismissed in part because Plaintiff failed to state conspiracy
 6   claims and in part because Plaintiff failed to exhaust available administrative remedies prior to
 7   filing suit. Garcia, ECF No. 24. While this case was dismissed in part for failure to exhaust,
 8   this dismissal still counts as a strike because a dismissal for failure to exhaust based on the face
 9   of the complaint is a dismissal for failure to state a claim. El-Shaddai v. Zamora, 833 F.3d
10   1036, 1044 (9th Cir. 2016) (“Notwithstanding the fact that failure to exhaust is an affirmative
11   defense, a ‘complaint may be subject to dismissal under Rule 12(b)(6) when an affirmative
12   defense ... appears on its face.’”) (alteration in original) (quoting Jones v. Bock, 549 U.S. 199,
13   215 (2007)); see also Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (“[I]n those rare
14   cases where a failure to exhaust is clear from the face of the complaint, a defendant may
15   successfully move to dismiss under Rule 12(b)(6) for failure to state a claim.”).2
16                b. Imminent Danger
17            As Plaintiff had at least “three strikes” prior to filing this action, Plaintiff is precluded
18   from proceeding in forma pauperis unless Plaintiff was, at the time the complaint was filed, in
19   imminent danger of serious physical injury. The availability of the imminent danger exception
20   “turns on the conditions a prisoner faced at the time the complaint was filed, not at some earlier
21   or later time.” Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007). “Imminent danger
22

23
              2
                 It is not clear if Denton v. Sapunor (Sapunor II), E.D. CA, Case No. 2:04-cv-00057, counts as a “strike.”
     In this case, Plaintiff’s complaint was dismissed on February 12, 2004. Sapunor II, ECF No. 2. On June 4, 2004,
24   the assigned magistrate judge recommended that this action be dismissed, without prejudice, because Plaintiff
     failed to file an amended complaint. Id. at ECF No. 7. On that same day, Plaintiff filed his First Amended
25   Complaint. Id. at ECF No. 8. Approximately two weeks later, Plaintiff filed a request to dismiss his case without
     prejudice. Id. at ECF No. 9. Plaintiff’s case was then dismissed pursuant to Plaintiff’s request. Id. at ECF No. 10,
26   p. 1 (“Plaintiff, a state prisoner proceeding pro se, has requested that this action be dismissed. Pursuant to Fed. R.
     Civ. P. 41(a), this action is dismissed.”) While Plaintiff’s original complaint may have been dismissed for one of
27   the reasons enumerated in 28 U.S.C. § 1915, Plaintiff’s untimely First Amended Complaint was not. Thus, it is
     not clear if this case counts as a “strike.” As the Court has found that Plaintiff had three other cases dismissed that
28   do count as “strikes,” the Court takes no position on the issue.


                                                               4
           Case 1:19-cv-00316-DAD-EPG Document 24 Filed 11/17/20 Page 5 of 7



 1   of serious physical injury must be a real, present threat, not merely speculative or
 2   hypothetical.” Blackman v. Mjening, 2016 WL 5815905, at *1 (E.D. Cal. Oct. 4, 2016). To
 3   meet his burden under § 1915(g), Plaintiff must provide “specific fact allegations of ongoing
 4   serious physical injury, or a pattern of misconduct evidencing the likelihood of imminent
 5   serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “[V]ague
 6   and utterly conclusory assertions” of imminent danger are insufficient. White v. Colorado, 157
 7   F.3d 1226, 1231–32 (10th Cir. 1998). See also Martin, 319 F.3d at 1050 (“[C]onclusory
 8   assertions” are “insufficient to invoke the exception to § 1915(g)….”). The “imminent danger”
 9   exception is available “for genuine emergencies,” where “time is pressing” and “a threat … is
10   real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).
11          Additionally, “the complaint of a three-strikes litigant must reveal a nexus between the
12   imminent danger it alleges and the claims it asserts, in order for the litigant to qualify for the
13   ‘imminent danger’ exception of § 1915(g). In deciding whether such a nexus exists, we will
14   consider (1) whether the imminent danger of serious physical injury that a three-strikes litigant
15   alleges is fairly traceable to unlawful conduct asserted in the complaint and (2) whether a
16   favorable judicial outcome would redress that injury. The three-strikes litigant must meet both
17   requirements in order to proceed [in forma pauperis].” Stine v. Fed. Bureau of Prisons, 2015
18   WL 5255377, at *3 (E.D. Cal. Sept. 9, 2015) (quoting Pettus v. Morgenthau, 554 F.3d 293,
19   298-99 (2d Cir. 2009)).
20          Because Plaintiff is pro se, in making the imminent danger determination the Court
21   must liberally construe Plaintiff’s allegations. Andrews, 493 F.3d at 1055 (9th Cir. 2007).
22          The Court finds that Defendants are correct that there is nothing in Plaintiff’s complaint
23   that suggests that Plaintiff was in imminent danger of serious physical injury at the time he
24   filed this case. Plaintiff alleges that numerous individuals retaliated against him, but this
25   retaliation took the form of a false Rules Violation Report, misclassification of the Rules
26   Violation Report, and removing Plaintiff from the Men’s Advisory Counsel. There is no
27   indication that Plaintiff was ever in danger of being physically injured.
28          As Plaintiff is a “three-striker” and does not appear to have been in imminent danger

                                                       5
           Case 1:19-cv-00316-DAD-EPG Document 24 Filed 11/17/20 Page 6 of 7



 1   when he filed this action, the Court will recommend that Plaintiff’s in forma pauperis status be
 2   revoked and that Plaintiff be directed to pay the $400.00 filing fee in full if he wants to proceed
 3   with this action.
 4   IV.       CONCLUSION, RECOMMENDATIONS, AND ORDER
 5             The Court finds that under § 1915(g) Plaintiff may not proceed in forma pauperis in this
 6   action.
 7             Accordingly, it is HEREBY RECOMMENDED that:
 8             1. Pursuant to 28 U.S.C. § 1915(g), Plaintiff’s in forma pauperis status be revoked;
 9                and
10             2. Plaintiff be directed to pay the $400.00 filing fee in full if he wants to proceed with
11                this action.
12             These findings and recommendations are submitted to the United States district judge
13   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-
14   one (21) days after being served with these findings and recommendations, any party may file
15   written objections with the court. Such a document should be captioned “Objections to
16   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
17   served and filed within seven (7) days after service of the objections. The parties are advised
18   that failure to file objections within the specified time may result in the waiver of rights on
19   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan,
20   923 F.2d 1391, 1394 (9th Cir. 1991)).
21   \\\
22   \\\
23   \\\
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\

                                                        6
            Case 1:19-cv-00316-DAD-EPG Document 24 Filed 11/17/20 Page 7 of 7



 1           Additionally, IT IS ORDERED that Defendants’ responsive pleading deadline is
 2   STAYED until the district judge issues an order on these findings and recommendations. If the
 3   findings and recommendations are adopted, Defendants have fourteen days from the date
 4   Plaintiff pays the filing fee to file their responsive pleading. If these findings and
 5   recommendations are not adopted, Defendants have fourteen days from the date of service of
 6   the district judge’s order to file their responsive pleading. Defendants have fourteen days from
 7   the date they file their responsive pleading to either: (1) file a notice that they opt out of the
 8   early settlement conference; or (2) contact ADR Coordinator Sujean Park
 9   (spark@caed.uscourts.gov) to schedule the early settlement conference.
10
     IT IS SO ORDERED.
11

12
         Dated:     November 16, 2020                             /s/
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       7
